Filed 1/26/22 P. v. Mosley CA3
                                           NOT TO BE PUBLISHED


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Lassen)
                                                            ----




 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C090973

           v.                                                                     (Super. Ct. No. CH036039)

 DIMITRIC RENE MOSLEY, JR.,

                    Defendant and Appellant.




         A jury found defendant Dimitric Rene Mosley, Jr., guilty of conspiracy to bring
into prison less than an ounce of cannabis.1 Defendant contends his conviction must be



1 In 2017, the Legislature substituted the term “cannabis” for “marijuana” in the Health
and Safety Code. (Stats. 2017, ch. 27, §§ 113-160; Health & Saf. Code, § 11032.)
Consequently, we use the term “cannabis” throughout this opinion for all purposes.

                                                             1
reversed under Proposition 64, which decriminalized adult possession of less than an
ounce of cannabis in most situations. We will affirm the judgment.
                                      BACKGROUND
       In June and July of 2016, defendant, while in prison, coordinated with his wife
to bring 4.1 grams of cannabis into the prison. Defendant was charged with conspiracy
to bring cannabis and methamphetamine into a state prison (Pen. Code, §§ 182, subd. (a),
4573) and possession of methamphetamine in prison (Pen. Code, § 4573.6). Before trial,
the People dismissed the methamphetamine possession count and stated at trial the
conspiracy charge was based only on bringing in cannabis.
       On January 29, 2019, a jury found defendant guilty of conspiracy to bring
cannabis into a state prison. Defendant was sentenced to the middle term of three years,
doubled to six years for a prior strike conviction, to run consecutive to any sentence
defendant is currently serving.
                                       DISCUSSION
       Defendant argues that after Proposition 64, it is no longer illegal to bring 28.5
grams or less of cannabis into a prison. Consequently, defendant’s conviction must be
reversed because he cannot be guilty of a conspiracy to engage in a lawful act.
Defendant also alleges ineffective assistance of counsel if his claim is forfeited.
       Penal Code section 182 prohibits conspiring to commit any crime. (Pen. Code,
§ 182, subd. (a).) Penal Code section 4573 provides, in pertinent part: “any person, who
knowingly brings or sends into, or knowingly assists in bringing into, or sending into, any
state prison . . . any controlled substance, the possession of which is prohibited by
Division 10 (commencing with Section 11000) of the Health and Safety Code . . . is
guilty of a felony . . . .” (Pen. Code, § 4573, subd. (a).) In July 2016, at the time of
defendant’s offense, and immediately prior to Proposition 64 passing, Health and Safety




                                              2
Code section 11357, subdivision (b)2 made possession of not more than 28.5 grams of
cannabis “an infraction punishable by a fine of not more than one hundred dollars
($100).” (§ 11357, former subd. (b), eff. Oct. 1, 2011 to Nov. 8, 2016.)
       On November 8, 2016, voters approved Proposition 64, the Control, Regulate and
Tax Adult Use of Marijuana Act. Among other things, Proposition 64 decriminalized
cannabis possession and ingestion for adults over 21 years old in most circumstances.
It accomplished this in several ways including adding section 11362.1. This section
provides, in pertinent part: “notwithstanding any other provision of law, it shall be lawful
under state and local law, and shall not be a violation of state or local law, for persons
21 years of age or older to” possess not more than 28.5 grams of unconcentrated
cannabis. (§ 11362.1, subd. (a).) Proposition 64 also amended section 11357,
the provision prohibiting cannabis possession within division 10, to conform to
section 11362.1. (Voter Information Guide, Gen. Elec. (Nov. 8, 2016) text of Prop. 64,
pp. 204-205.) Individuals who would not have been guilty of an offense had Proposition
64 been in effect at the time of their offense may petition to have their sentence recalled
or dismissed. (§ 11361.8, subd. (a).)
       There are several exceptions to the reach of section 11362.1’s decriminalization
under section 11362.45. This provision states, “Section 11362.1 does not amend, repeal,
affect, restrict, or preempt” several classes of laws, including: “Laws pertaining to
smoking or ingesting cannabis or cannabis products on the grounds of, or within, any
facility or institution under the jurisdiction of the Department of Corrections and
Rehabilitation . . . .” (§ 11362.45, subd. (d).)
       The crux of defendant’s appeal is that section 11362.45, subdivision (d) only
excepted “smoking or ingesting” cannabis in prison from Proposition 64’s




2 Undesignated statutory references are to the Health and Safety Code.


                                               3
decriminalization provisions, such that possession or bringing cannabis into prison is no
longer illegal after Proposition 64. While defendant’s appeal was pending, the California
Supreme Court addressed and rejected this argument in People v. Raybon (2021)
11 Cal.5th 1056.
       Raybon involved five cases in which a defendant was found to possess less
than 28.5 grams of cannabis in prison and was convicted of violating Penal Code
section 4573.6. (People v. Raybon, supra, 11 Cal.5th at p. 1060.) After analyzing
Proposition 64, Penal Code section 4573.6, and section 11362.45, the Supreme Court
held that Proposition 64 did not legalize possession of cannabis in prison. (Raybon, at
p. 1066.) It reasoned the phrase “ ‘laws pertaining to smoking or ingesting cannabis’ ” in
section 11362.45, subdivision (d) “is broad enough to encompass statutes that prohibit the
possession of cannabis.” (Raybon, at p. 1066.) It concluded this interpretation is
supported by language employed elsewhere in Proposition 64, is consistent with other
laws limiting drug use in prison, and is more “ ‘ “compatible with common sense.” ’ ”
(Raybon, at p. 1069; see id. at pp. 1067-1069.) Thus, “possession of cannabis in prison
remains a violation of Penal Code section 4573.6.” (Id. at p. 1060.)
       We are bound by this holding. (Auto Equity Sales, Inc. v. Superior Court (1962)
57 Cal.2d 450, 455.) Although the Supreme Court analyzed Penal Code section 4573.6,
which prohibits “possession” of a controlled substance in prison, and the instant case
involves Penal Code section 4573, which prohibits “bringing” a controlled substance into
prison, the Supreme Court’s reasoning nevertheless applies here. Defendant does not
articulate a reasoned distinction between bringing and possession in this context, we are
not aware of one, and defendant relies on the Proposition 64 decriminalization of
possession.
       Finding defendant’s conviction valid, we reject defendant’s claim of ineffective
assistance of counsel. (People v. Kipp (1998) 18 Cal.4th 349, 377 [failure to assert a
meritless defense does not demonstrate ineffective assistance of counsel].)

                                             4
                                 DISPOSITION
     The judgment is affirmed.



                                             /S/
                                          MAURO, Acting P. J.



We concur:



    /S/
HOCH, J.



    /S/
RENNER, J.




                                      5